DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (Species V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2019.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable obvious over Huang (United States Patent Publication 7, 144,116) in view of Hirata (United States Patent Application Publication 2011/0199580 A1).

With respect to claim 30, Huang discloses system comprising: a first spatial light modulator (see 246 in fig.2) optically coupled to a first prism (see 241 in fig.2); a second spatial light modulator (see the second modulator of 247 in fig.2) optically coupled to the second prism (see the second prism 242 in fig.2); and a color combining prism structure (see 241 in fig.2) optically coupled to the first prism and to the second prism.
Huang does not disclose a wheel comprising: a first phosphor coated segment; a second phosphor coated segment; a first transmissive or reflective segment adjacent the first phosphor coated segment and the second phosphor coated segment; and a second transmissive or reflective segment opposite the first transmissive or reflective segment, the second transmissive or reflective segment adjacent the first phosphor coated segment and the second phosphor coated segment; the first and second prisms optically coupled to the wheel.
Hirata discloses a wheel comprising: a first phosphor coated segment (see the segment YBY in fig.4B); a second phosphor coated segment (see the second coated segment YBY opposite the first YBY in fig.4B); a first transmissive or reflective segment (see any blue segment adjacent the YBY segments above) adjacent the first phosphor 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Huang with the light source of Hirata so that  the light source comprises a wheel comprising: a first phosphor coated segment; a second phosphor coated segment; a first transmissive or reflective segment adjacent the first phosphor coated segment and the second phosphor coated segment; and a second transmissive or reflective segment opposite the first transmissive or reflective segment, the second transmissive or reflective segment adjacent the first phosphor coated segment and the second phosphor coated segment and so that  the first and second prisms are optically coupled to the wheel to hence the longevity of the light source while increasing brightness.

With respect to claim 32, Huang in view of Hirata discloses the system of claim 30, Huang in combination with Hirata discloses wherein the first phosphor segment is with a first phosphor (see the yellow of the YBY segment above in fig.4B of Hirata) and the second phosphor segment is with the first phosphor (see the yellow coating in the YBY of fig.4B of Hirata).




With respect to claim 34, Huang in view of Hirata discloses the system of claim 30, wherein a length of the first phosphor segment is greater than a length of the first transmissive or reflective segment (compare the length of YBY to the length of B in fig.4).

With respect to claim 35, Huang in view of Hirata discloses the system of claim 30, wherein the first transmissive or reflective segment is reflective and the second transmissive or reflective segment is reflective (see B in fig.4).

With respect to claim 36, Huang in view of Hirata discloses the system of claim 30, further comprising a laser optically coupled to the wheel (see 110 in fig.1).

With respect to claim 37, Huang in view of Hirata discloses the system of claim 36, Huang in combination with Hirata discloses further comprising: a first filter (see 120 in fig.1 of Hirata) optically coupled between the laser and the wheel; and a second filter (filter 232 in fig. of Huang) optically coupled between the first filter (by virtue of the combination of Huang in view of Hirata) and the first prism (see 241 of Huang in fig.2) 

With respect to claim  38, Huang in view of Hirata discloses the system of claim 37, Huang in combination with Hirata discloses further comprising a one-quarter wave plate (see 144 in Hirata in fig.4A) optically coupled between the first filter (120 in fig.1) and the wheel (142 in fig.4A).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable obvious over Huang (United States Patent Publication 7, 144,116) in view of Hirata (United States Patent Application Publication 2011/0199580 A1) and Miyake (United States Patent Application Publication 2011/0149549 A1).

With respect to claim  31, Huang in view of Hirata discloses the system of claim 30, Huang discloses in combination with Hirata discloses wherein the first phosphor coated segment comprises yellow phosphor (see Y) but does not disclose wherein  the second phosphor coated segment comprises green phosphor.
Miyake discloses disclose wherein the yellow fluorescence material comprises a green phosphor (see para. [0020]: “one phosphor layer can be… two phosphor layers of a red phosphor layer and a green phosphor layer”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the phosphor of Huang in view of 
Allowable Subject Matter
Claims 40-49 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 30-38 have been fully considered but they are not persuasive. 
With respect to claim 30, applicant argues that Huang in view of Hirata does not disclose “a first transmissive or reflective segment adjacent to the first phosphor segment and to the second phosphor segment; and a second transmissive or reflective segment opposite the first transmissive or reflective segment, the first transmissive or reflective segment adjacent to the first phosphor segment and to the second phosphor segment”. 
Examiner respectfully disagrees. Hirata discloses a wheel comprising: a first phosphor coated segment (see the segment YBY in fig.4B); a second phosphor coated segment (see the second coated segment YBY opposite the first YBY in fig.4B); a first transmissive or reflective segment (see any blue segment adjacent the YBY segments above) adjacent the first phosphor coated segment and the second phosphor coated segment; and a second transmissive or reflective segment opposite the first transmissive or reflective segment (see the blue segment opposite the blue segment above), the second transmissive or reflective segment adjacent the first phosphor coated segment and the second phosphor coated segment (see the location blue 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882